NO. 12-22-00011-CR

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

SAMUEL SALAS,                                           §       APPEAL FROM THE 114TH
APPELLANT

V.                                                      §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                §       SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
        Samuel Salas appeals his conviction for aggravated assault with a deadly weapon.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We affirm.


                                                BACKGROUND
        Appellant was charged by indictment with aggravated assault with a deadly weapon 1 and
unlawful possession of a firearm by a felon. 2 He pleaded “guilty” to each offense without a
punishment agreement, and the matter proceeded to a bench trial on punishment. During the
hearing, Appellant confirmed he was previously convicted of two felonies:                        burglary of a
habitation in 2009 and assault family violence in 2017. The State alleged these convictions to
enhance Appellant’s punishment to that of a habitual offender. 3                  At the conclusion of the



        1
            A second degree felony as charged. See TEX. PENAL CODE ANN. § 22.02(b) (West Supp. 2021).
        2
          A third degree felony as charged. See id. § 46.04(e) (West Supp. 2021). We further note that Appellant’s
unlawful possession of a firearm charge is the subject of appeal number 12-22-00012-CR.
        3
            See id. § 12.42(d) (West 2019).
evidence, the trial court assessed punishment at life imprisonment for both cases. This appeal
followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that she diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. She further relates that she is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal. 4 We have likewise reviewed the record for reversible error and have found none.


                                                  CONCLUSION
        As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant's counsel’s motion for leave to
withdraw is hereby granted and the appeal is affirmed.
        As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the date that the last timely motion for rehearing was overruled by this Court. See
TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of

         4
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of her motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has
expired, and no pro se brief has been filed.


                                                         2
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered August 24, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 24, 2022


                                        NO. 12-22-00011-CR


                                       SAMUEL SALAS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-0897-21)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.